Case 1:19-cv-02381-LTB-MEH Document 89-7 Filed 04/20/20 USDC Colorado Page 1 of 1




   From: Nancy Loving <nycloving@gmail.com>
   Date: 7/11/2016
   To: bcharnoff@gmail.com,"wcharnoff@icloud.com" <wcharnoff@icloud.com>
   Cc: Loving Nancy <nycloving@gmail.com>,"davidhinkelman@icloud.com"
   <davidhinkelman@icloud.com>
   Subject: Harold Garde Pricing

   Dear Brande and Wally,

   I am excited to hear that you have narrowed down your choices for the Garde paintings. I am delighted
   to see your selections as you have chosen important paintings in his collection, both historical and
   contemporary works.

   As a courtesy to Harold, I discussed with Studio 41, Harold’s Family Trust, current pricing and have come
   to an understanding over the work selected. As a result of recent museums and private collector
   acquisitions Harold's work has increased in value and many of the historical pieces and the master works
   now reflect a substantial increase in the retail prices in the last year. We firmly believe that Garde’s
   work will continue to appreciate as he will be given further recognition for his historical relevance and
   contributions to the art world.

   With that said, I have the ability for a limited time, due to your earlier interest in the work to create a
   pricing structure that you will find attractive. Please let me know a good time to get on the phone to
   discuss.

   Best,
   Nancy



   Nancy Loving
   Director ArtSuite Gallery
   ArtPort LLC
   New York, NY 10006
   917.703.7172
   www.artsuiteny.com

                                                                                              EXHIBIT 6




                                                         1
